Citation Nr: 0117891	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-05 301	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 RO decision, which denied the 
veteran's increased rating claim for PTSD and continued a 10 
percent evaluation for such.  In the course of the veteran's 
appeal, he was granted an increased rating to 30 percent for 
his service-connected disability however, he continues to 
appeal to the Board for the assignment of a higher 
evaluation.  Because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, this issue remains in appellate status.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
clinical signs and manifestations of PTSD have resulted in no 
more than moderate social and occupational impairment 
consistent with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to symptoms such as depressed mood, 
anxiety, and sleep disturbances.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991), 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1950 to May 
1953.  A clinical record dated in June 1951, indicates that 
while in service, the veteran was hospitalized for treatment 
of an anxiety reaction with severe stress eight month combat.  
By a July 1968 RO decision, the veteran's claim of 
entitlement to service connection for an anxiety disorder was 
granted, and a 10 percent evaluation for such was assigned.  
(Since this July 1968 decision, the veteran's rating has been 
increased to 30 percent, and his service-connected disability 
has been recharacterized as PTSD.)

In September 1997, the veteran submitted his most recent 
claim of entitlement to an increased rating for his service 
connected PTSD.

In June 1998, the RO received outpatient treatment reports 
from Dr. D.  The referenced treatment reports, which were 
dated May 1997 through May 1998, indicated that during this 
time period, Dr. D. primarily treated the veteran for 
hypertension.  On the occasion of a follow-up visit in March 
1998, the veteran was diagnosed with PTSD.

In September 1998, the veteran underwent a VA psychiatric 
compensation examination.  At the time his examination, the 
veteran reported his military history, which included having 
experienced many battles, in addition to having witnessed 
many casualties and exposure to artillery and mortar attacks, 
as well as small arms fire.  Consequently, the veteran 
indicated that he has had nightmares since the war on a 
moderate basis.  He also indicated that he had drank for 20 
years, but he has been sober since 1970.  Socially, the 
veteran indicated that he has been married since 1961, and he 
described the relationship as good.  He acknowledged that at 
times, he did not sleep well, which caused him to become 
irritable and subsequently bother his wife.  In regards to 
working, the veteran advised that he worked in a bakery from 
1955 to 1974.  He the worked from 1974 to 1994 as a mail 
handler in the Newark Post Office.  According to the veteran, 
he was able to do his job with little interference from any 
of his symptoms from Korea.

Upon examination, the veteran was described as appropriately 
dressed, pleasant, and cooperative.  His mood was euthymic, 
and his affect was anxious.  There was no thought process 
disorder.  He denied suicidal and homicidal ideation.  The 
veteran was oriented in all three spheres.  There were times 
when the veteran lost focus and had difficulty attending and 
concentrating.  There were times when the veteran was stress 
intolerant.  The examiner noted that the veteran was also 
hypervigilant, and he had startle response.  He tended to 
avoid discussing the war, and he also suffered from 
persistent anxiety.  

In regards to the veteran's current functioning, the examiner 
indicated that the veteran had friends, and he socialized 
with people.  For example, the veteran belonged to the VFW 
and DAV, as well as attending the meetings of those 
organizations.  He also attended church and visited with 
people.  Overall, the examiner noted that the veteran 
appeared to have some symptoms of PTSD but in general, he 
functioned quite well.  Lastly, the examiner indicated that 
PTSD should have been the veteran's original diagnosis in 
1956 however, the medical condition was not established at 
that time.  

In May 1999, the RO received the veteran's treatment records 
from the VA Medical Center East Orange.  The referenced 
records, which were dated November 1997 through June 1999, 
show that the veteran was treated primarily for his feet in 
addition to his PTSD symptoms.  They also indicate that the 
veteran takes medication, as he feels this medication is 
needed to maintain control.  

In January 2001, the RO received additional treatment records 
from the VA Medical Center East Orange.  These particular 
records, which were dated July 2000 through January 2001, 
reflect that the veteran again underwent on-going treatment 
for his PTSD symptoms.  A notation dated in October 2000 
indicates that at that time, the veteran denied having any 
suicidal or homicidal desires.

In July 2000, the veteran underwent an additional VA 
psychiatric examination.  The veteran indicated that since he 
served in Korea, he has had a chronic inability to sleep 
through the night, and he complained of recurrent bad dreams.  
According to the veteran, he was blown out of a foxhole by a 
nearby mortar round while he was in service.  He also had 
vivid and frequent recollections of his unit having received 
artillery fire, in addition to soldiers being killed.

After discharge from service, the veteran advised that he 
began working in a factory, then a bakery.  His last job 
included working at the Post Office.  The veteran retired 
from that job in 1995.  He indicated that presently, he spent 
his time taking walks and sitting around the house.  He was 
married in 1960, and he has one adult daughter.  Socially, 
the veteran indicated that he spent his time helping with 
shopping, helping with chores around the house, reading the 
newspapers, and taking walks.  Infrequently, the veteran 
attended church services.  He also advised that he visited 
with friends, although he indicated that this made him very 
uncomfortable.

Upon examination, the veteran was described as alert and 
oriented in all three spheres.  His affect was appropriate at 
all times, but mildly constricted.  The content of his speech 
was clear, coherent, and goal directed without evidence of 
dysarthria or paraphasia.  There was no evidence of 
tangentially or loose associations.  The veteran admitted 
depressed mood at times coupled with complaints of 
continuously fitful sleep.  He reported that his appetite was 
good.  He denied having had any suicidal or homicidal 
ideation both presently, and in the past. The veteran denied 
any psychotic ideation, or ideas of reference.  On days when 
the weather was bad and on days where he happened to find 
himself particularly thinking about his experiences, the 
veteran complained that he had flashbacks related to his 
service in Korean.  He experienced flashbacks relating to his 
feelings of terror while he was in combat.  The veteran also 
said that it has been difficult for him to be around people 
since he returned from combat, indicating that when the 
company visits he will leave the house and walk outside.

At the time of this evaluation, the veteran appeared to be of 
average intellectual ability with some insight and good 
judgment.  The veteran's memory, as briefly screened, was 
described as within normal limits for his age.  There was no 
impairment noted in the veteran's ability to abstract.  Based 
on an overall assessment of the veteran, the examiner 
indicated that at this time, the veteran presented with 
consistent symptoms of PTSD prolonged of a moderate degree.  
The examiner noted that the veteran's stressors were mild.  
According to the examiner, the veteran was experiencing some 
challenges in his retirement and difficulty managing his 
symptoms of anxiety and discomfort.  A global assessment of 
60 was assigned based on the veteran's isolation from friends 
and family, his recurrent intrusive thoughts of his 
experience in Korea, and his ongoing difficulty sleeping.  
Lastly, the veteran was deemed capable of handling his own 
financial affairs.


II.  Legal Analysis

The veteran, through his representative, contends that an 
increased rating in excess of 30 percent is warranted for his 
service-connected PTSD.  The veteran also initiated his claim 
in September 1997, after the rating schedule for determining 
the disability evaluations for mental disorders were changed, 
effective November 7, 1996.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Currently, the veteran's PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411. Under the applicable 
rating criteria, a 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The evidence in this case, when considered in light of the 
applicable criteria, does not support an increased rating to 
50 percent.  For instance, based on the veteran's own 
testimony, there has been no considerable impairment in his 
occupational functioning.  During his September 1998 VA 
psychiatric examination, the veteran specifically indicated 
that he was able to do his job with little interference from 
any of his symptoms from Korea.  Moreover, the veteran 
remained with the postal service for approximately twenty 
years prior to his retirement in 1995.  Lastly, the medical 
findings from both the veteran's examination in September 
1998 and his examination in July 2000 indicated the absence 
of any symptomatology, which would have likely affected 
occupational reliability and productivity.  While it was 
noted that the veteran was anxious, depressed and suffered 
from sleep disturbances as well as flashbacks on bad days, 
the veteran's July 2000 examiner indicated that the veteran 
was experiencing some challenges in his retirement and 
difficulty managing his symptoms of anxiety and discomfort.  
In September 1998, the examiner noted that the veteran was 
well oriented as to person, place and time.  There was no 
evidence of a thought process disorder.  In July 2000, it was 
noted that the veteran's affect was appropriate at all times, 
but mildly constricted.  There was no evidence of memory 
disturbance.  The veteran's cognitive functioning appeared to 
be intact, and his judgment was deemed good.  More 
importantly, the veteran's emotional state showed no signs of 
suicidal or homicidal ideation both presently, and in the 
past.  The veteran also denied any psychotic ideation, or 
ideas of reference.  

In regards to the veteran's social relationships, the 
evidence again indicates that there has been no considerable 
impairment.  The veteran and his wife have been married since 
1960, and he described their relationship as good.  During 
his September 1998 examination, the examiner indicated that 
the veteran had friends, and he socialized with people.  For 
example, the veteran belonged to the VFW and DAV, as well as 
attending the meetings of those organizations.  Based on the 
veteran's ability to function socially, in addition to his 
past ability to function at work prior to his retirement, the 
Board finds that an increased rating to 50 percent is not 
warranted in this case. 

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the record does not reflect that the 
veteran's PTSD has recently required him to undergo 
hospitalization, nor did it ever interfere with his 
employment prior to retirement.  While the PTSD may well 
cause him some impairment in his daily activities, there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for PTSD.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Accordingly, an 
initial rating in excess of 30 percent for PTSD is not 
warranted.

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against the veteran's claim.  Thus, the reasonable doubt 
doctrine does not apply, and entitlement to an increased 
rating for PTSD must be denied.  38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, lay evidence, and medical 
evidence, as well as the legal criteria, in the rating 
decision, statement of the case, and VA letters issued during 
the pendency of the appeal.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The veteran has also 
undergone two VA psychiatric examinations, and copies of the 
reports have been associated with the file.  The RO has 
requested and obtained both VA and private medical records 
and reports.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

